                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

KAREN KREBS,                              )
                                          )
                Plaintiff,                )     Case No. 2:19-cv-634
                                          )
        v.                                )
                                          )     Judge Stadtmueller
MICHAEL GRAVELEY,                         )
                                          )
                Defendant.                )

          PLAINTIFF’S REPLY IN SUPPORT OF HER MOTION
           FOR SUMMARY JUDGMENT AND RESPONSE TO
       DEFENDANT’S CROSS MOTION FOR SUMMARY JUDGMENT

                                INTRODUCTION

   Plaintiff, a transgender woman, seeks to legally change her first name from

Kenneth to Karen to match her gender identity and express something deeply

personal about who she is, how she sees herself, and how she wishes to be seen by

others. Wisconsin law, Wis. Stat. § 301.47(2)(a), permanently prohibits her from

changing her name and thus forces her to use an official ID that bears a name with

which she has not identified for decades. In his response brief, Defendant Graveley

makes the rather remarkable claim that this case “does not implicate the First

Amendment” at all because the Wisconsin statute that prohibits Plaintiff from

changing her name regulates “conduct” rather than expression. Def. Br., ECF No.

27, at 2, 4, 12, 17. As shown below, Defendant’s argument does not withstand

scrutiny and Plaintiff is entitled to summary judgment in her favor.




        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 1 of 17 Document 33
                                    ARGUMENT

I. The Name Change Statute Violates the First Amendment

   Plaintiff has put forth four theories in support of her claim that Wisconsin’s

Name-Change Statute violates the First Amendment as applied to her: (1) the

statute impermissibly compels Plaintiff to engage in speech to which she strongly

objects (Plf. Br., ECF No. 22, at 11-15); (2) the statute impermissibly restricts

speech in a limited public forum (id. at 16-19); (3) if analyzed under U.S. v. O’Brien,

the statute fails because it imposes a restriction on expression greater than is

essential to further an important or substantial governmental interest (id. at 19-

20); and (4) the statute fails even if heightened scrutiny does not apply because it is

not appropriately tailored to advance government objectives (id. at 20-21).

   In response, Defendant argues first and foremost that the First Amendment

does not apply and the statute should be subject only to “rational basis” review. Def.

Br. at 4, 9-16. Defendant also claims that even if the Name-Change Statute is

regarded as a regulation of speech, Plaintiff’s First Amendment theories should be

rejected. Id. at 4-9 (compelled speech); 16-17 (lack of appropriate tailoring); 18-25

(O’Brien); 26-28 (limited public forum). In the analysis below, Plaintiff shows that

each of Defendant’s arguments are unpersuasive because they discount the

expressive character of changing one’s name and give short shrift to the less

restrictive alternatives that would just as effectively advance the government’s

interests without restricting Plaintiff’s speech.




                                      2
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 2 of 17 Document 33
   A. The Name-Change Statute Regulates Speech and Thus ‘Rational
      Basis’ Review Is Not the Proper Standard

   Defendant’s arguments are based on fundamental mischaracterizations of the

Name-Change Statute. Defendant mischaracterizes the Statute in two ways. First,

Defendant claims the Statute does not regulate speech at all, thereby negating any

First Amendment implications and subjecting the Statute only to a rational basis

test. Def. Br. at 9-16. Second, in the alternative, Defendant characterizes the

Statute as only “incidentally” regulating speech, thereby subjecting it to the test set

forth in United States v. O’Brien, 391 U.S. 367 (1968), which stands for the

proposition that, when speech and non-speech activities are “combined in the same

course of conduct, a sufficiently important governmental interest in regulating the

nonspeech element can justify incidental limitations on First Amendment

freedoms.” O’Brien at 377. As shown below, neither of these two characterizations of

the Statute withstands scrutiny.

      1. Regulating a Person’s Name Certainly Implicates the First
         Amendment

   Defendant argues that that the Name-Change Statute simply regulates conduct,

not speech. Def. Br. at 9. (“Far from compelling speech, the statute prohibits an

action: prohibiting all sex offenders from changing their name. This law therefore

regulates conduct.”) Based on this, Defendant claims that the Statute only

implicates rational basis review, a standard of review it easily satisfies. Id. at 2

(“Thus, because the First Amendment is not implicated, its governmental purpose of

preventing sex offenders from disappearing into society where they may offend




                                      3
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 3 of 17 Document 33
again, survives rational basis review.”); see also id. at 4, 12. But Defendant’s

characterization of the Statute is simply wrong.

   To be sure, if Defendant were right that the Name-Change Statute does not

implicate speech and/or expression, Defendant’s analysis would have merit. But

contrary to Defendant’s characterization, regulating a person’s name certainly

implicates the First Amendment by controlling how one expresses himself and

presents his identity to the world. See Julia Shear Kushner, The Right to Control

One’s Name, 57 UCLA L. Rev. 313, 318 (2010) (noting the “private interests in

naming, … that our tradition recognizes as important to individuality and

autonomy: self-expression and identity-formation. Self-expression refers to a name’s

role as a speech act. Identity refers to a name’s function in describing and

symbolizing an individual.”) (citing Ralph Slovenko, On Naming, 34 Am. J.

Psychotherapy 208, 208 (1980) (“A name serves many functions. It identifies, it

distinguishes, it provides control, it alleviates anxiety, and it is a means of self-

expression.”)).

   In support of its claim that the Name-Change Statute does not implicate the

First Amendment, Defendant contends that the Statute only “proscribes conduct.”

Id. at 5. This isn’t accurate. Even accepting that some form of “conduct” is being

regulated here, the Statute at the same time implicates speech. The fact that a law

prohibits a person from choosing to identify him or herself by a certain name by its

very nature implicates one’s expressive rights. By analogy, a law that prohibits

protestors from carrying a sign certainly prohibits “conduct,” but it also implicates




                                      4
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 4 of 17 Document 33
the First Amendment because it also necessarily restricts expression. In such

situations, the “conduct” and the expression are intertwined. Notably, Defendant

provides no authority for its assertion that regulating a person’s name does not

implicate the First Amendment.

      2. Contrary to the State’s Assertion, the Challenged Statute Does
         Not Only ‘Incidentally’ Affect Speech and Thus Does Not Satisfy
         the O’Brien Test

   Next, Defendant argues that, even if it the Statute implicates speech and/or

expression, it does so only “incidentally” and is thus permissible under the O’Brien

test. See Def’s Brief at 2; 12 at fn. 2; 18, and 22-25. But contrary to Defendant’s

assertion, there is nothing incidental about the speech and expressive implications

of the Name-Change Statute. The Statute directly regulates a person’s name and

thus directly affects speech in the most intimate of ways. A regulation passes First

Amendment scrutiny if its regulation of speech: (1) “is within the constitutional

power of the government to enact,” (2) “furthers an important or substantial

government interest” that is (3) “unrelated to the suppression of free expression,”

and (4) “is no greater than is essential to the furtherance of the government

interest.” City of Erie v. Paps A.M., 529 U.S. 277, 296, 301 (2000). Here, the Name-

Change Statute fails because it directly and severely burdens Plaintiff’s expression

by permanently barring her from changing her name.

   In O’Brien itself, the Court considered whether a ban on destroying draft cards

violated the First Amendment, given that draft-card burning represented a

powerful symbol of political protest at the time. The Court held that the effect on




                                      5
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 5 of 17 Document 33
expression was merely incidental to the content-neutral regulation because, as the

Court explained, the statute there “plainly does not abridge free speech on its

face….[It] on its face deals with conduct having no connection with speech.” O’Brien

at 375. In contrast, the Statute here directly regulates speech; the speech

restrictions are not incidental byproducts of a content-neutral regulation of a larger,

inclusive class of nonexpressive conduct. See also Texas v. Johnson, 491 U.S. 397,

403 (1989) (“If the State’s regulation [of expressive conduct] is not related to

expression, then the less stringent standard we announced in United States v.

O’Brien for regulations of noncommunicative conduct controls.”)

      3. Even If the Court Finds that the Burden on Speech Is Only
         ‘Incidental,’ the Name-Change Statute Fails Scrutiny Under
         O’Brien

   Even if the Court views the burden on speech imposed under the Name-Change

Statute as “incidental” to a regulation of conduct, the Statute fails scrutiny under

O’Brien because it frustrates rather than advances government interests and places

a much greater burden on expression than is essential. As described in Plaintiff’s

opening brief (at 12-15) and discussed in §B(2) below, the evidence shows that the

registry is made less accurate and less complete by the Name-Change Statute

because it results in exclusion from the registry of new names or nicknames that a

registrant self-reports. Plf. SOF, ECF No. 23, at ¶41. Moreover, the evidence shows

that if the Name-Change Statute were eliminated, the governmental objectives

(including prohibiting registrants from trying to remain anonymous in the

community; allowing victims to track the whereabouts of the person who committed




                                      6
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 6 of 17 Document 33
an offense against them; allowing law enforcement to determine whether someone

is required to register; and making information available to the public) would all be

adequately addressed by enforcement of the requirement that registrants must

disclose all names by which they are known to the department. Id. at ¶40.

   B. The Name-Change Statute Impermissibly Compels Speech

   As set forth in Plaintiff’s opening memorandum, the Name-Change Statute

compels Plaintiff to engage in speech to which she strongly objects. Plf. Br. at 11-15.

That is, because Plaintiff is prohibited from obtaining a government-ID bearing the

name “Karen,” she is forced to disclose and respond to the name “Kenneth” in any

interaction where government-ID is required—e.g., the post office, the doctor’s

office, travel, banking, etc. Id. In turn, this requires Plaintiff to disclose and explain

that she is transgender in situations where she is required to show a government ID

which does not match the way she presents to the world. Id.

   In response, Defendant argues (1) that the Statute does not compel Plaintiff to

speak (Def. Br. at 6-9); (2) that the Name-Change Statute is not subject to First

Amendment scrutiny because it regulates pure conduct rather than speech (id. at 9-

11); and (3) that there is insufficient case law supporting Plaintiff’s claim (id. at 5-

6). All of Defendants’ arguments are unavailing.

   1. The Name-Change Statute Compels Plaintiff to Engage in Speech

   Defendant claims that the Name-Change Statute does not compel Plaintiff to

engage in speech because to the extent that Plaintiff is forced to disclose the name

“Kenneth,” that disclosure is not attributable to the Name-Change Statute but to




                                      7
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 7 of 17 Document 33
the rules of entities that require one to show ID (Def. Br. at 9) and/or to Plaintiff’s

“choice” to engage in activities that require her to show a government ID (id. at 11)

(“Krebs’s use of the name ‘Kenneth’ is only ‘compelled’ if she chooses to apply for a

bank loan, obtain a government issued ID, etc.”).

   This argument flunks the smell test. State governments maintain a system of

official IDs for a reason: they are widely accepted as reliable and accurate indicators

of the person’s identity, and thus they are regularly required for travel, entrance to

government buildings, banking, and purchase of many products. See Plf. SOF, ECF

No. 23, at ¶29-30 (describing the uncomfortable questions that arise when Plaintiff

shows government ID at the bank, doctor’s office, or pharmacy). Indeed, it would be

difficult for anyone to function without a government-issued ID in this day and age.

Thus, the inevitable result of prohibiting someone from legally changing their name

is that they will have to disclose the name that appears on their government-issued

ID in many everyday situations.

   The decision in Doe v. Marshall, 367 F. Supp. 3d 1310 (M.D. Ala. 2019) is

instructive on this point. There, the court ruled that a government regulation that

required individuals who had been convicted of sex offenses to carry government-

issued IDs identifying them as “criminal sex offenders” impermissibly compelled

speech. Id. at 1324. Rejecting the state’s argument that the plaintiffs could avoid

displaying the objectionable language by using an alternative form of ID such as a

passport, the court wrote that the statute “compelled [the plaintiffs] to display the

offensive message” because “[s]tate-issued photo ID is a virtual necessity these




                                      8
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 8 of 17 Document 33
days. One must show ID to enter some businesses, to cash checks, to get a job, to

buy certain items, and more.” Id. at 1325.

   In support of this conclusion, the Marshall court cited Wooley v. Maynard, 430

U.S. 705, 714-15 (1977), in which the Supreme Court found that a law requiring

display of the New Hampshire state motto “Live Free or Die” on license plates

impermissibly compelled speech because “driving an automobile [is] a virtual

necessity for most Americans” and thus the license plate requirement would

inevitably require the plaintiff to display the motto to which he objected. Marshall

at 1325 (“Although New Hampshire did not force George Maynard to drive a car,

driving was (and is) ‘a virtual necessity for most Americans,’ so the license plate

message was compelled speech. Here, the State has similarly conditioned a virtual

necessity of everyday life on displaying a message to others.”) (citing Wooley at 714).

   The same result should occur here. Plaintiff, like any adult, must use

government ID for many everyday endeavors such as picking up mail from the post

office, buying cold medicine at the drug store, applying for a job, or opening a bank

account. Plf. SOF at ¶28-30. As in Maynard, Plaintiff is compelled to display a

message with which she disagrees in all of these situations. Thus, this court should

find that the Name-Change Statute compels speech.

      2. Defendant Has Not Responded to Plaintiff’s Arguments that the
         Statute Fails Strict Scrutiny

   Regulations that compel speech are necessarily content-based and thus must

pass strict scrutiny, which requires the government to show it has adopted the least

restrictive means of advancing a compelling government interest. See Plf. Br. at 12-



                                      9
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 9 of 17 Document 33
15 (citing NIFLA v. Becerra, 138 S. Ct. 2361, 2371 (2018); Riley v. Nat’l Fed’n of the

Blind, 487 U.S. 781, 795 (1988); Reed v. Town of Gilbert, 135 S. Ct. 2218, 2226

(2015)). Defendant does not even attempt to defend the Statute under this standard.

It would indeed be difficult to do so in light of the testimony of the State’s top

registration official, Grace Knutson, that the government objectives for sex offender

registration would not be frustrated if Plaintiff were allowed to legally change her

name to “Karen Krebs” (Plf. SOF at ¶38); and that if the Name-Change Statute

were eliminated, the governmental objectives of prohibiting registrants from trying

to conceal their identities; allowing crime victims to track the whereabouts of the

person who committed an offense against them; allowing law enforcement to

determine whether someone is required to register; and making information

available to the public all could be adequately addressed by enforcement of the

requirement that registrants must disclose all names by which they are known to

the department (id. at ¶40).

          a. Defendant Has Not Countered the Adequacy of the Less
             Restrictive Measures Put forth by Plaintiff

   As explained in Plaintiff’s opening brief, the Name-Change Statute fails strict

scrutiny because a complete and permanent ban on Plaintiff’s ability to change her

name is not a narrowly tailored means of advancing legitimate government goals.

Plf. Br. at 10-15, 20. Plaintiff put forth six alternatives to the Name-Change Statute

that would protect the governmental objectives of preventing individuals who have

been convicted of sex offenses from concealing their identities or evading their




                                      10
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 10 of 17 Document 33
registration requirements. Id. at 15-16.1 Defendant’s brief does not mention these

alternatives, let alone argue that they would not adequately serve the identified

governmental interests.2 To the contrary, Grace Knutson testified that the goals of

informing the public and preventing individuals from concealing their status as sex

offenders could be accomplished “just as effectively” if the Name-Change Statute

were eliminated by requiring registrants to report any changes in names to the

Department pursuant to the Registration Statute. Plf. Br. at 14. The omission of




1   The alternatives Plaintiff identified were as follows: (1) requiring a registrant who
wishes to change his or her name to register both the new name and the previous name
with the state; (2) enforcement of the existing sex offender registration statute which makes
it a felony to fail to register changes to identifying information; (3) permitting a registrant
who has lived in the community without committing a new offense for a specified period of
time to petition for relief from the restriction set forth in the Name Change statute; (4)
enforcing the existing law requiring prior publication of a name-change petition and giving
interested members of the public an opportunity to object; (5) adopting special procedures
for name change requests by individuals who have been convicted of sex offenses, including
giving law enforcement an opportunity to object and holding a hearing concerning whether
the individual’s name change would compromise public safety; and/or (6) requiring
individuals who wish to change their names to submit to a criminal background check in
connection with any petition for a name change and requiring the court that authorizes the
name change to inform the registration authorities when a registrant legally changes his or
her name. Plf. Br. at 15-16.

2   Defendant argues briefly that the Name-Change Statute “makes no reference to the sex
offender registry on its face” and thus seeks to discount Plaintiff’s argument that the
restrictions imposed by the Name-Change law are redundant of restrictions imposed under
the Registration Statute (i.e., registrants are already required to report all names by which
they are known and must report any changes in their identifying information). Def. Br. at
14 (“[The Name-Change Statute] makes no reference to the sex offender registry on its
face.”) Defendant’s argument is simply wrong. The Name-Change Statute does explicitly
reference the registration statute on its face, and by its own terms, it only applies to
individuals who are required to register. ECF No. 24-1 at §(2) (“A sex offender may not
[change his or her name] before he or she is released … from the reporting requirements of
s. 301.45 [the registration statute]”); see also ECF No. 24-3, Wis. Stats. 301.45 “Sex
Offender Registration.” Thus, all individuals subject to the Name-Change Statute are also
subject to the restrictions set forth in the Registration Statute, many of which serve the
same government purposes of preventing individuals from concealing their identities or
criminal records.


                                       11
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 11 of 17 Document 33
any discussion of these alternatives from the Defendant’s brief is telling because it

amounts to a tacit admission that less restrictive alternatives are available and

would adequately address the government’s interests without the need to

permanently restrict Plaintiff from legally changing her name.

          b. There Is No Evidence that Applying the Name-Change Statute
             to Plaintiff Is Necessary to Advance Government Interests

   Similarly, Defendant has not attempted to explain how application of the Name-

Change Statute to Plaintiff is necessary to advance compelling government

interests. Defendant contends that the primary governmental purpose of the Name-

Change Statute is to prevent individuals who have been convicted of sex offenses

from “disappearing into society” by adopting new names. Def. Br. at 2, 14, 21, 25.

   As pointed out in Plaintiff’s opening brief, there is no risk of that happening if

Plaintiff is permitted to legally change her name to “Karen,” because Plaintiff is a

life registrant who has already registered both “Karen” and “Kenneth” with the

Department of Corrections. Plf. Br. at 14. Thus, her criminal record is linked to both

names and will be for the rest of her life. Id. While Defendant speculates generally

that an individual convicted of a sex offense may use a name change to conceal his

criminal record or evade registration, wholly absent from Defendant’s brief is any

evidence or argument that any public safety objective would be compromised by

allowing Plaintiff to change her name. This strongly supports Plaintiff’s contention

that the Name Change statute is unconstitutional as applied to her because it is not

necessary to serve the government objectives Defendant put forth to justify it.




                                      12
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 12 of 17 Document 33
       3. Arguments In Support of Transgender Individuals’ Rights Are
          Necessarily New

    Finally, Defendant claims that Plaintiff’s compelled speech theory should be

rejected because it is “novel” and not supported by adequate case law. Def. Br. at 2,

4, 5 (“Krebs’s compelled-speech theory is a novel one.”) But the fact that an

argument is “novel” doesn’t mean it’s invalid. Indeed, in this context, the absence of

case law directly on point isn’t surprising because the legal landscape for

transgender people is rapidly evolving, as courts are being called upon to consider

the rights of this often marginalized population for the first time. There are

currently four cases in which transgender individuals have brought challenges to

statutes restricting their ability to change their names. See Langan et al. v. Abbott

et al., 19-cv-1182 (W.D. Texas); Ortiz et al. v. Foxx et al., 19-cv-02923 (N.D. Ill.);

Talley et al. v. Shapiro et al., 303 MD 2019 (Pennsylvania). Of these cases, this case

is the first to proceed to summary judgment. See Beth Schwartzapfel, What’s In a

Name?, The Marshall Project, Jan. 27, 2020 (discussing challenges to name-change

laws on behalf of transgender individuals in Wisconsin, Illinois, Texas and

Pennsylvania).3

    C. The Name-Change Statute Impermissibly Restricts Speech in a
       Limited Public Forum

    In Plaintiff’s opening brief, she analogized this case to Rosenberger v. Rectors

and Visitors of the University of Virginia, 515 U.S. 819 (1995) for her argument that

the Name-Change Statute impermissibly excludes Plaintiff from a limited public



3   Available at: https://www.themarshallproject.org/2020/01/27/what-s-in-a-name


                                       13
        Case 2:19-cv-00634-JPS Filed 02/12/20 Page 13 of 17 Document 33
forum. Plf. Br. at 17-18. In Rosenberger, the Supreme Court held that a public

university created a “limited public forum” for private expression by creating a fund

through which it supported various forms of expression, including student

publications. Id. at 830. Having created such a forum, the government could not

exclude certain speakers from that forum unless the restriction imposed was

“reasonable in light of the forum’s purpose.” Id. at 824. Plaintiff argued that

Wisconsin has created a limited public forum for a particular type of private

expression (e.g., changing one’s name) by creating a statutory process through

which one may obtain government approval for his or her chosen name. Plf. Br. at

17-18. Having created such a limited public forum, the State cannot exclude

Plaintiff from it in the absence of any evidence that doing so is reasonable in light of

the forum’s purpose. Id. Because there is no evidence that prohibiting Plaintiff from

changing her name serves government objectives, Wisconsin’s exclusion of Plaintiff

from the forum is unreasonable. Id.

   In response, Defendant argues that the Statute is constitutional under this

analysis because, even assuming that the State has created a limited public forum,

the Name-Change Statute is “content-neutral” and does not discriminate among

“viewpoints.” Def. Br. at 27, 28. However, courts have not interpreted the “limited

public forum” doctrine as prohibiting only viewpoint discrimination. Rather, courts

have held that where “the government excludes a speaker who falls within the class

to which a designated public forum is made generally available … the government’s




                                      14
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 14 of 17 Document 33
action is subject to strict scrutiny.” Goulart v. Meadows, 345 F.3d 239, 250 (4th Cir.

2003); see also Pfeifer v. City of W. Allis, 91 F. Supp. 2d 1253, 1259 (E.D. Wis. 2000)

(“If a regulation of speech in a limited public forum restricts speech of the type

permitted in the forum it is subject to strict scrutiny.”)

   Applying that analysis here, Plaintiff prevails on her claim. The State of

Wisconsin permits individuals to avail themselves of a process for changing their

legal names in the absence of “sufficient cause” for prohibiting the change. Wis.

Stats. §786.36(3). Plaintiff is an individual who wishes to engage in speech of the

type that is typically permitted in the forum the state has created (e.g., she wishes

to legally change her name). Thus, the exclusion of Plaintiff from the forum can only

be upheld if it meets strict scrutiny—that is, it is the least restrictive means of

advancing a compelling government interest. Christian Legal Soc’y v. Walker, 453

F.3d 853, 865 n.2 (7th Cir. 2006). As set forth in §I(B)(2) above, Defendant has not

even argued that its application of the Name-Change Statute to Plaintiff satisfies

that standard.

II. Plaintiff Is Entitled to a Permanent Injunction

   Plaintiff seeks a permanent injunction prohibiting Defendant from prosecuting

her for violation of the Name-Change Statute. See Plf. Br. at 21-23. In response,

Defendant claims that if Plaintiff prevails on the merits of her claim, her remedy

should be limited to declaratory relief because some courts have expressed a

preference for declaratory relief versus a permanent injunction. Def. Br. at 29-30.

The case law on which Defendant relies for this principle is inapposite. For




                                      15
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 15 of 17 Document 33
example, in Badger Catholic, Inc. v. Walsh, 620 F.3d 775, 782 (7th Cir. 2010), the

Seventh Circuit observed that it was not an abuse of discretion to enter a

declaratory judgment rather than a permanent injunction because an injunction

would have implicated ongoing supervision over the defendant-university’s

activities. Id. (“The district judge was not looking for an opportunity to take over

management of the University's activity-fee program. If the entry of a regulatory

injunction can be avoided by a simpler declaratory judgment, everyone comes out

ahead.”)

   Here, in contrast, Plaintiff seeks a simple injunction prohibiting enforcement of

the Name-Change Statute against her. Under similar circumstances, the Seventh

Circuit has repeatedly found that an injunction is appropriate. See e.g., ACLU v.

Alvarez, 679 F.3d 583, 591 (7th Cir. 2012) (plaintiffs were entitled to a preliminary

injunction prohibiting enforcement of a statute alleged to violate the First

Amendment because “existence of a statute implies a threat to prosecute”); Wis.

Right to Life State PAC v. Barland, 664 F.3d 139, 143 (7th Cir. 2011) (remanding

“with instructions to enter a permanent injunction enjoining enforcement” of a

Wisconsin campaign-finance statute found to violate the First Amendment).

                                   CONCLUSION

   For the reasons set forth above and in Plaintiff’s opening memorandum of law,

Plaintiff respectfully requests that this Honorable Court enter judgment in her

favor on her claim that Wis. Stat. § 301.47(2)(a) violates the First Amendment as




                                      16
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 16 of 17 Document 33
applied to her and grant an injunction prohibiting Defendant Graveley from

enforcing the Statute against her.

                                         Respectfully submitted,

                                         /s/ Adele D. Nicholas
                                         /s/ Mark G. Weinberg
                                         Counsel for Plaintiff

Law Office of Adele D. Nicholas
5707 W. Goodman Street
Chicago, Illinois 60630
(847) 361-3869
adele@civilrightschicago.com

Law Office of Mark G. Weinberg
3612 N. Tripp Avenue
Chicago, Illinois 60641
(773) 283-3913
mweinberg@sbcglobal.net




                                      17
       Case 2:19-cv-00634-JPS Filed 02/12/20 Page 17 of 17 Document 33
